                  Case 2:20-cv-01455 Document 1 Filed 09/30/20 Page 1 of 10



 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
     STANLEY PACE, an individual,                        Case No. 2:20-cv-01455
10
                  Plaintiff,                             COMPLAINT
11

12         v.                                            JURY DEMAND

13   JOS DANIEL, an individual,

14                Defendant.

15

16         Plaintiff Stanley Pace alleges for his Complaint against Defendant Jos Daniel, on personal

17   knowledge as to his own activities and on information and belief as to the activities of others, as

18   follows:

19                                       Nature of the Controversy

20         1.     This is an action for reverse domain name hijacking under 15 U.S.C. § 1114(2)(D)(v)

21   and a declaratory judgment under 28 U.S.C. § 2201 that Pace’s registration and use of the

22   internet domain name celluvation.com (the “Domain Name”) does not violate Daniel’s rights

23   under the Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d), or otherwise under

24   the Lanham Act, 15 U.S.C. § 1051 et seq.

25         2.     The Domain Name has been suspended by registrar Epik.com and is at immediate

26   risk of being transferred away from Pace by the actions of Daniel, who claims trademark rights to

27   the Domain Name.

28
                                                                              2101 Fourth Avenue, Suite 1500
     COMPLAINT —1
                                                   Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01455]
                                                                                      (206) 274-2800
                   Case 2:20-cv-01455 Document 1 Filed 09/30/20 Page 2 of 10



 1                                                  Parties

 2         3.     Plaintiff Pace is an individual residing in Flower Mound, Texas.

 3         4.     Defendant Daniel is an individual and resident of Park City, Utah.

 4                                         Jurisdiction and Venue

 5         5.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331

 6   because the causes of action arise under federal law, specifically reverse domain-name hijacking

 7   under 15 U.S.C. § 1114(2)(D)(v) and a declaratory judgment under 28 U.S.C. § 2201.

 8         6.     This Court has personal jurisdiction over Daniel because he consented to jurisdiction

 9   in this court by filing a complaint with the World Intellectual Property Organization (WIPO),

10   which contains consent to jurisdiction of the district in which the domain name registrar’s

11   primary offices are located. The domain name registrar for the Domain Name is Epik. And

12   Epik.com’s headquarters are located in Sammamish, Washington.

13         7.     This Court is the proper venue because Epik has its primary office in Sammamish,

14   Washington and, under 28 U.S.C. § 1391(b)(1) and (c), because Defendant Daniel is deemed a

15   resident of this district for venue purposes, as well as under subsection (b)(2) because a

16   substantial part of the events giving rise to the claims alleged in this Complaint occurred in this

17   judicial district.

18                                          Factual Background

19         8.     This case involves “reverse domain name hijacking,” which occurs when an

20   individual or an entity alleges that it is the owner of a trademark and asserts spurious claims of

21   trademark infringement or trademark dilution against the owner of a domain name that is

22   allegedly similar or identical to the registered trademark.

23         9.     Pace is in the business of registering domain names and owns over 60,000 of them.

24   He selects domain names that he believes are clever or marketable, such as the portmanteau

25   “celluvation,” which is a combination of the word “cell” or “cellular” and “innovation.” Pace

26   rarely sells these domain names and primarily offers them for lease.

27         10.    Pace originally purchased the Domain Name at issue here, celluvation.com, at an

28   auction on or about May 14, 2011.
                                                                              2101 Fourth Avenue, Suite 1500
     COMPLAINT —2
                                                   Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01455]
                                                                                      (206) 274-2800
                  Case 2:20-cv-01455 Document 1 Filed 09/30/20 Page 3 of 10



 1         11.    Before purchasing the domain name in 2011, Pace conducted an internet search and

 2   found no evidence of any use or planned use for the term “celluvation.”

 3         12.    At the time Pace purchased the domain name, there was no material traffic to the

 4   domain and no reason to expect a meaningful traffic flow.

 5         13.    Pace never tried to sell the domain name. He received a total of 5 notifications of

 6   offers from the Sedo marketplace. He responded to none of them.

 7         14.    On information and belief, on or about May 6, 2016, Daniel created a website at

 8   <eaccrc.com> selling a series of metal and chemical products that Daniel calls “brain crystals”

 9   and “energy crystals,” as well as an “aalere bracelet” that Daniel claims “ uses clarifying trans-

10   mutational technology” to remove “toxic electrical, dirty energy” from radio frequency and

11   “5G” broadcasts, along with a range of other trinkets and powders. Among other things, Daniel

12   claims his jewelry and potions can reverse aging. That website currently uses the term

13   “celluvation.”

14         15.    Daniel currently owns the word mark “celluvation” and a stylized design utilizing

15   that word. Those trademark applications were filed with the patent and trademark office on May

16   18, 2018, and October 2, 2018, respectively. Both registrations are limited to cosmetic products.

17         16.    Pace “parks” the Domain Name with an international monetizing company,

18   Sedo.com. A parked domain name features advertisements and links based on internet searches

19   for the domain name. Pace’s parked web site at CELLUVATION.COM features links to anime

20   and animation websites. There is no reference to cosmetics, Daniel, his trademarks, or his

21   magical crystals and amulets.

22         17.    On July 28, 2020, Daniel filed a complaint with the World Intellectual Property

23   Organization (WIPO), thereby initiating an arbitration proceeding against Pace in accordance

24   with the Uniform Domain Name Dispute Resolution Policy (“UDRP”). The UDRP establishes a

25   process for contesting domain name registrations using a system of private arbitrators. Each

26   domain name registrant agrees to the UDRP process when they register a domain name, and each

27   person who files a complaint consents to the jurisdiction of the court in which the particular

28   domain name registrar is located when the complaint is filed. The UDRP does not have an
                                                                              2101 Fourth Avenue, Suite 1500
     COMPLAINT —3
                                                   Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01455]
                                                                                      (206) 274-2800
                  Case 2:20-cv-01455 Document 1 Filed 09/30/20 Page 4 of 10



 1   internal appeal process, instead relying on courts to review the decisions of panelist arbitrators.

 2   Once a panelist decision is rendered, the losing party has ten days to file a declaratory judgment

 3   action or the decision is implemented, in this case meaning the domain name would be

 4   transferred to Daniel.

 5         18.    On July 30, 2020, WIPO accepted the Complaint and the registrar of the Domain

 6   Name locked the Domain Name, thereby prohibiting Pace from utilizing it.

 7         19.    On August 27, 2020, Pace filed his response to the UDRP complaint.

 8         20.    On August 28, 2020, Daniel filed an unsolicited “additional statement” with the

 9   arbitrator. Daniel provided unsupported and wrong facts in that statement, including claims that

10   Pace knew of the prior registration—by a different entity—of a Celluvation trademark, that Pace

11   purchased the domain name to profit from the “famous” Celluvation mark, and that Pace sought

12   to sell the domain name.

13         21.    Although the UDRP process does not call for an additional statement, the panelist

14   chose to consider it but did not allow an opportunity to rebut.

15         22.    On September 11, 2020, the panelist rendered a decision requiring the transfer of the

16   domain name to Daniel. The decision relied heavily on the false testimony provided by Daniel in

17   the additional statement. The reasons stated in the ruling of the arbitrator represent a significant

18   departure from the written standards contained in the UDRP, in that Daniel did not prove that

19   (1) Pace did not have bona fide rights in the Domain Name or in terms included in the Domain

20   Name (for purposes of the federal trademark laws that are applicable to the proceeding), (2) Pace

21   had no legitimate interest in the domain, or (3) that Pace had registered and/or used the Domain

22   Name in bad faith.

23         23.    Pace’s use of the term as a domain name has not traded upon any goodwill or

24   reputation enjoyed by Daniel as it relates to the products or services that Daniel offers, nor is

25   there any possibility of confusion between Pace’s web site and the products offered by Daniel to

26   the general public.

27         24.    Pace’s use of CELLUVATION.COM as his chosen domain name is a fair or

28   otherwise lawful use of the term.
                                                                              2101 Fourth Avenue, Suite 1500
     COMPLAINT —4
                                                   Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01455]
                                                                                      (206) 274-2800
                  Case 2:20-cv-01455 Document 1 Filed 09/30/20 Page 5 of 10



 1         25.    At no time did Pace trade upon or use Daniel’s trademarks for his business of

 2   monetizing domain names.

 3         26.    At no time did Pace register or use the domain name CELLUVATION.COM in bad

 4   faith as defined by 15 U.S.C. §1125.

 5         27.    Because of Daniel’s actions, Pace faces losing valuable rights in the Domain Name.

 6         28.    Due to the impending transfer of the Domain Name to Daniel by the WIPO Panel,

 7   Pace is now forced to bring this action to protect his rights in his intellectual property. Pace has

 8   had to retain counsel and to incur substantial fees and costs to bring this suit.

 9         29.    Because WIPO has directed that the CELLUVATION.COM domain name be

10   transferred to Daniel, this Court has jurisdiction under 15 U.S.C. §1114(2)(D)(v) to determine

11   whether Pace’s registration and use of CELLUVATION.COM is unlawful under the ACPA and

12   the Lanham Act.

13         30.    Based on the facts set forth herein, an actual controversy has arisen and now exists

14   between Pace and Daniel regarding whether or not Pace’s use of the term

15   CELLUVATION.COM as his domain name infringes Daniel’s trademarks and/or constitutes

16   trademark dilution and/or can serve as the basis for any relief under any Federal or state law.

17         31.    Pace has never sold, transferred, or trafficked in the Domain Name.

18         32.    At all times, Pace utilized the Domain Name in a bona fide manner for bona fide

19   purposes, as it has consistently been “parked” at SEDO.COM, a recognized monetizer of

20   domain names, wherein links to various other web sites not owned by Pace can be obtained by the

21   user who lands on CELLUVATION.COM . None of these 3rd party web sites refer to or use in

22   any manner Daniel’s trademark.

23         33.    Pace has never had any intent to divert consumers from Daniel’s online location to a

24   site accessible under the Domain Name that could harm the goodwill represented by the mark.

25         34.    Pace’s use of the Domain Name has been lawful and has not infringed upon the mark

26   of the Daniel. Pace did not provide material and misleading false contact information when

27   applying for the registration of the Domain Name. Pace did not fail to maintain accurate contact

28   information with respect to the Domain Name or with respect to any other domain name.
                                                                               2101 Fourth Avenue, Suite 1500
     COMPLAINT —5
                                                   Newman Du Wors LLP            Seattle, Washington 98121
     [Case No. 2:20-CV-01455]
                                                                                       (206) 274-2800
                  Case 2:20-cv-01455 Document 1 Filed 09/30/20 Page 6 of 10



 1         35.    Pace’s use of CELLUVATION.COM as his chosen domain name is a fair or

 2   otherwise lawful use of the term.

 3         36.    Because of Daniel’s actions and his claims of trademark infringement and dilution,

 4   Pace faces losing valuable rights in the Domain Name.

 5

 6                                      First Cause of Action
                                 Declaratory Relief – 28 U.S.C. § 2201
 7         No Violation of Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d)
 8         37.    Pace re-alleges and incorporates by reference the preceding paragraphs as though

 9   fully set forth herein.

10         38.    An actual controversy exists about whether Pace should be entitled to the domain

11   name CELLUVATION.COM under the ACPA.

12         39.    The ACPA provides a cause of action for a registrant whose domain name has been

13   suspended, disabled, or transferred under which the registrant may sue for a declaration that the

14   registrant is not in violation of the ACPA and for injunctive relief, including the reactivation of

15   the domain name.

16         40.    Under 15 U.S.C. §1114(2)(D)(v), a registrant who is threatened with the loss of his

17   domain name under the UDRP has a cause of action to seek an injunction returning the domain

18   name if the registrant can show that the registrant is in compliance with the ACPA.

19         41.    Pace did not register the Domain Name with the bad-faith intent to profit from the

20   goodwill of Daniel’s trademark, as “bad faith” is defined in the ACPA.

21         42.    Pace is entitled to have the unencumbered use of the Domain Name, to have the

22   Domain Name reactivated, and to have all suspensions or transfers of the Domain Name

23   terminated and prohibited.

24         43.    Pace’s good-faith purchase and use of the Domain Name was or should have been

25   known to Daniel, yet Daniel did not take any action to acquire the Domain Name until eight years

26   after Pace acquired it.

27         44.    Daniel fraudulently claimed to the UDRP Panel that the disputed Domain Name was

28   used intentionally to attract, for commercial gain, Internet users to Pace’s website or other on-
                                                                              2101 Fourth Avenue, Suite 1500
     COMPLAINT —6
                                                   Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01455]
                                                                                      (206) 274-2800
                   Case 2:20-cv-01455 Document 1 Filed 09/30/20 Page 7 of 10



 1   line location, creating the possibility of confusion with Daniel’s mark as to the source or

 2   commercial origin of those products, though knowing that there were no products or competitors

 3   promoted by Pace.

 4         45.     As a direct and proximate result of Daniel’s allegations to WIPO, Pace has been and

 5   will continue to be damaged through his inability to use the Domain Name.

 6         46.     Unless this Court issues a Declaratory Judgment that Pace is entitled to maintain

 7   registration of the Domain Name, the transfer of the Domain Name to Daniel will damage Pace

 8   irreparably. Pace has no adequate remedy at law.

 9         47.     Daniel’s acts make this an exceptional case under 15 U.S.C. §1117(a) and Pace is thus

10   entitled to an award of attorney’s fees and costs.

11

12                                         Second Cause of Action
                                    Declaratory Relief – 28 U.S.C. § 2201
13                              No Violation of Lanham Act, 15 U.S.C. § 1114(a)
14         48.     Pace re-alleges and incorporates by reference the preceding paragraphs as though

15   fully set forth herein.

16         49.     An actual controversy exists about whether Pace should be entitled to the domain

17   name CELLUVATION.COM under the Lanham Act.

18         50.     Pace’s and Daniel’s legal interests are adverse and create a present threat of

19   litigation.

20         51.     Daniel should be barred from enforcing any rights in his alleged mark under equitable

21   principles because Daniel’s unreasonable delay in enforcing his alleged rights prejudices Pace.

22         52.     Pace’s use of the Domain Name is not likely to cause confusion or mistake, or

23   deceive as to the affiliation, connection, or association of Pace with Daniel, or as to the origin,

24   sponsorship, or approval by Daniel.

25         53.     Daniel’s acts make this an exceptional case under 15 U.S.C. §1117(a) and Pace is thus

26   entitled to an award of attorney’s fees and costs.

27

28
                                                                               2101 Fourth Avenue, Suite 1500
     COMPLAINT —7
                                                    Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01455]
                                                                                       (206) 274-2800
                  Case 2:20-cv-01455 Document 1 Filed 09/30/20 Page 8 of 10


                                       Third Cause of action
 1                     Reverse Domain Name Hijacking, 15 U.S.C. § 1114(2)(D)(v)
 2
           54.    (1) registration of a domain name; (2) that has been “suspended, disabled, or
 3
     transferred under a policy implemented by a registrar as described in 15 U.S.C. §
 4
     1114(2)(D)(ii)(II);” (3) “that the owner of the mark that prompted the domain name to be
 5
     suspended, disabled, or transferred has notice of the action;” and (4) “that [the plaintiff's]
 6
     registration or use of the domain name is not unlawful.”
 7
                                             Request for Relief
 8
           Pace respectfully requests the following relief:
 9
           1.     An order directing the Registrar Epik.com to take all action necessary to enable the
10
                  Domain Name; to reactivate the Domain Name; to discontinue any suspension of the
11
                  Domain Name; and to refrain from transferring the Domain Name from Pace to
12
                  Daniel;
13
           2.     A judgment declaring that Pace’s registration, use, and possession of the Domain
14
                  Name neither infringes Daniel’s trademarks nor dilutes the trademarks in any
15
                  manner, nor constitutes a violation of any Federal or State law;
16
           3.     A judgment declaring that Pace may continue to use and enjoy the Domain Name
17
                  without interference of any type by the Daniel;
18
           4.     A judgment, order, or injunction enjoining Daniel from interfering with or
19
                  challenging Pace’s registration, possession, or use of the Domain Name;
20
           5.     A judicial declaration that this is an exceptional case under the Lanham Act because
21
                  Daniel initiated the UDRP with the bad-faith intent to use the legal system to steal
22
                  the Domain Name from Pace;
23
           6.     An award of Pace’s reasonable attorney’s fees and costs incurred in bringing this
24
                  action; and
25
           7.     Such other, further, and different relief as the Court may deem just and proper under
26
                  the circumstances.
27

28
                                                                             2101 Fourth Avenue, Suite 1500
     COMPLAINT —8
                                                  Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01455]
                                                                                     (206) 274-2800
                  Case 2:20-cv-01455 Document 1 Filed 09/30/20 Page 9 of 10



 1   Dated: September 30, 2020             Respectfully submitted,

 2                                         Newman Du Wors LLP

 3
                                           s/ Derek A. Newman
 4
                                           s/ Keith Scully
 5                                         Derek A. Newman, WSBA No. 26967
                                           dn@newmanlaw.com
 6                                         Keith Scully, WSBA No. 28677
                                           keith@newmanlaw.com
 7
                                           2101 Fourth Avenue, Suite 1500
 8                                         Seattle, WA 98121
                                           Telephone: (206) 274-2800
 9                                         Facsimile: (206) 274-2801
10
                                           Attorneys for Plaintiff Stanley Pace
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     2101 Fourth Avenue, Suite 1500
     COMPLAINT —9
                                          Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01455]
                                                                             (206) 274-2800
                  Case 2:20-cv-01455 Document 1 Filed 09/30/20 Page 10 of 10



 1                                             Demand for Jury Trial

 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Pace respectfully requests a

 3   trial by jury of all issues so triable.

 4

 5   Dated: September 28, 2020                        Respectfully Submitted,

 6

 7                                                    Newman Du Wors LLP

 8
                                                      s/ Derek A. Newman
 9
                                                      s/ Keith Scully
10                                                    Derek A. Newman, WSBA No. 26967
                                                      dn@newmanlaw.com
11                                                    Keith Scully, WSBA No. 28677
                                                      keith@newmanlaw.com
12
                                                      2101 Fourth Avenue, Suite 1500
13                                                    Seattle, WA 98121
                                                      Telephone: (206) 274-2800
14                                                    Facsimile: (206) 274-2801
15
                                                      Attorneys for Plaintiff
16                                                    Stanley Pace

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                2101 Fourth Avenue, Suite 1500
     COMPLAINT —10
                                                     Newman Du Wors LLP           Seattle, Washington 98121
     [Case No. 2:20-CV-01455]
                                                                                        (206) 274-2800
